Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-5, 7 are allowed. The prior discloses a group control device comprising central processing system being electrically connected. It is also shown an output port of the signal feedback module is electrically connected to an input port of the central processing system through a third wire, the input port of the central processing system is electrically connected to an input port of the group control host operating terminal through a fourth wire. The prior art fails to show an output port of the data receiving module is electrically connected to an input port of the integrated processing module through an eleventh wire; and the integrated power data is sent from the central processing system to the N display terminals disposed inside the display unit through the data transmission module: after the N display terminals receive the power data.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST
be submitted no later than the payment of the issue fee. Authorization for this
examiner’s amendment was given in an interview with Raymond Chew 63,989 on 7/22/22.

7. (Currently amended) The group control device according to claim 7, wherein an output port of the integrated processing module is electrically connected to an input port of the data transmission module through a twelfth wire.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468